Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and apparatus of dual microphone signal processing to reduce reverberation.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a signal processing system or method of dual microphone signal processing to reduce reverberation, comprising:  developing time domain microphone signals from a pair of sensing microphones, the microphone signals having sound source components and reverberation components; converting the microphone signals to time-frequency domain to produce complex value spectra signals; determining frequency-specific energy ratios between the spectra signals; applying a binary gain function to the spectra signals based on the energy ratios to produce transformed spectra signals; determine an inter-microphone coherence value between the transformed spectra signals; applying a sigmoid gain function to the transformed spectra signals based on the inter-microphone coherence value to produce coherence adapted spectra signals; and applying an inverse time-frequency transformation to the coherence adjusted spectra signals to produce time-domain reverberation-compensated microphone signals with reduced reverberation components.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 4, 2022